                     IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

JOHN XAVIER ALVAREZ,

              Plaintiff,                             Case No. 1:20-CV-044-BLW

       v.                                            MEMORANDUM DECISION
                                                     AND ORDER

OCHF/SHOSHONE PAIUTE TRIBES,

              Defendants.



                                    INTRODUCTION

       The Court has before it plaintiff’s application to proceed without payment of fees.

For the reasons explained below, the Court will grant the motion, allow the complaint to

be filed, and require plaintiff to file an amended complaint with a more detailed

description of the facts within 14 days.

                                        ANALYSIS

       The Court is required to screen complaints brought by litigants who seek in forma

pauperis status. See 28 U.S.C. § 1915(e)(2). Plaintiff’s complaint, or a portion thereof,

will be dismissed if it: (1) is frivolous or malicious; (2) fails to state a claim upon which

relief can be granted; or (3) seeks monetary relief from a defendant who is immune from

such relief. See 28 U.S.C. § 1915(e)(2)(B)(i-iii). To state a claim upon which relief can

be granted, plaintiff’s complaint must include facts sufficient to show a plausible claim


Memorandum Decision & Order - 1
for relief. See Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009).

      The plaintiff alleges that somebody at the Owyhee Community Health Facility

(OCHF) provided his confidential personal health information to somebody else in

violation of the law. The OCHF provides health care to the Shoshone-Paiute Tribes of

the Duck Valley Reservation.

      The complaint alleges that this disclosure of confidential medical information is a

violation of the Health Insurance Portability and Accountability Act of 1996 (HIPAA).

HIPAA governs the confidentiality of medical records and regulates how and under what

circumstances “covered entities” may use or disclose protected health information about

an individual. Rorebeck v. Franciscan Health, 2019 WL 1436661 (W.D.Wash. April 1,

2019). A “covered entity” includes health care providers, among others. See 42 U.S.C.

§ 201 et seq. HIPAA created standards to regulate covered entities from releasing

individuals’ protected health information. Id. An individual’s protected health

information includes any information that can identify an individual, such as an

individual’s past and present physical or mental health conditions. Id.

      The plaintiff alleges that a “state member of the OCHF impermissibly disclosed

my protected health information to an unauthorized individual” who then used the

information to publicly humiliate the plaintiff. This appears to be a bare-bones claim of

a HIPPA violation resulting from the unauthorized disclosure of plaintiff’s confidential

medical information. The allegations raise several questions. Who disclosed the

information? What information was disclosed? Who was told about the information?

Memorandum Decision & Order - 2
That these questions are unanswered in the complaint does not render the complaint

frivolous but will require an amendment to provide answers. Other questions are legal in

nature such as whether HIPPA governs the Tribes and the OCHF, and whether Tribal

sovereign immunity applies. A quick search for legal authority does not reveal any

definitive answers to those legal questions that might render the complaint frivolous.

       Thus, the Court cannot say at this time that the lawsuit is frivolous or clearly fails

to state a claim. The Court has examined the Application to Proceed In Forma Pauperis

and finds that it does establish indigency. The Court will therefore allow the complaint

to be filed without the payment of a filing fee.

       Because the complaint contains so few facts, the Court will require plaintiff to file

an amended complaint in 14 days describing in more detail to the extent possible (1) who

disclosed the information; (2) what information was disclosed; and (3) who was told

about the information. If the amended complaint contains information the plaintiff

wants to keep confidential, he can inquire of the Clerk’s Office how to file a sealed

version.

       Once the amended complaint is filed, the assigned Judge will direct the means and

manner of service of the amended complaint.

                                          ORDER

       In accordance with the Memorandum Decision set forth above,

       NOW THEREFORE IT IS HEREBY ORDERED, that the Application to Proceed

in Forma Pauperis (docket no. 1) is GRANTED.

Memorandum Decision & Order - 3
       IT IS FURTHER ORDERED, that plaintiff shall file an amended complaint in 14

days describing in more detail to the extent possible (1) who disclosed his confidential

medical information; (2) what information was disclosed; and (3) who was told about the

information. The plaintiff may inquire of the Clerk’s Office how to file a sealed version.

       IT IS FURTHER ORDERED, that once the amended complaint is filed, the

assigned Judge shall direct the means and manner of service of the amended complaint.

       IT IS FURTHER ORDERED, that the Clerk shall randomly reassign this case to a

Magistrate Judge.



                                                 DATED: March 16, 2020


                                                 _________________________
                                                 B. Lynn Winmill
                                                 U.S. District Court Judge




Memorandum Decision & Order - 4
